



Exhibit 10.4




SEPARATION AND RELEASE AGREEMENT


This Separation and Release Agreement (“Agreement”), dated this 29th day of
December, 2016, is made by and between PRA GROUP, INC (“PRA”) and Michael J.
Petit (“Employee”) (collectively the “Parties”).


RECITALS:


WHEREAS, Employee has been employed with PRA as the President, Insolvency
Investment Services, pursuant to an Employment Agreement dated December 19, 2014
(“Employment Agreement”);


WHEREAS, the Employment Agreement contains various restrictive covenants, all of
which survive Employee’s separation from service for any reason;




WHEREAS, the Parties to this Agreement desire to resolve any issues and/or
potential claims arising out of the cessation of Employee’s employment in a
mutually satisfactory and confidential manner and to reaffirm Employee’s
post-employment restrictive covenants as set forth in the Employment Agreement.


AGREEMENT:


NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, and other good and valuable consideration the receipt and sufficiency of
which is hereby acknowledged, the Parties do hereby covenant and agree as
follows:


1.
Termination of Employment and Severance Benefits.



A.    Employee’s employment with PRA will cease on February 6, 2017 (the
“Termination Date”).


B.     Notwithstanding the foregoing, Employee at his request shall be placed on
a voluntary administrative leave as of January 13, 2017 (the “Separation Date”)
which shall continue up to the Termination Date.  While on voluntary
administrative leave, Employee shall be relieved of his work duties, shall not
attend or be present at any of the Company’s facilities, will not have access to
any Company systems, and will not have the authority to act on behalf of the
Company.  Additionally, while on voluntary administrative leave, Employee
acknowledges that he will not be entitled to any additional wages and he will
not accrue any additional benefits with the exception that Employee will remain
on the Company’s health insurance plan, at the current coverage levels, and be
entitled to receive any equity grants that vest on or before the Termination
Date.  At the Termination Date, Employee will be eligible for Cobra Benefits.
  
C.    PRA agrees to pay Executive $1,800,000 as lump sum payment as a part of
the Separation process (“Severance Payment”), provided that Employee does not
revoke his acceptance of this Agreement pursuant to Section 13 herein. Employee
acknowledges and agrees that the Severance Payment shall be paid to him less any
and all deductions and withholdings that PRA is required by law to make from
wage payments, and in accordance with PRA’s regular payroll procedures. PRA will
pay the Severance Payment to Employee on January 27, 2017.


D.    Employee shall only be entitled to the Severance Payment as consideration
for this Agreement. All other compensation set forth in Section 4 of the
Employment Agreement is hereby forfeited by Employee. Additionally, any rights
Employee may have to any employee benefit plans or programs of





--------------------------------------------------------------------------------





PRA shall be determined in accordance with the terms of such compensation
arrangements or plans and programs or otherwise pursuant to applicable law.


E.    Employee shall be entitled to continue his health insurance coverage
through COBRA. Executive will be required to pay for his COBRA coverage
directly. A COBRA subsidy will be provided to the employee in the amount of
$15,893 following the Termination Date.


F.    Employee acknowledges and agrees that the payments and performances
described in this Agreement are all that he shall be entitled to receive from
PRA as an employee, except for vested benefits, if any, to which he may be
entitled under PRA’s ERISA employee benefit plans.


G.    The Parties hereby incorporate herein the restrictive covenants set forth
in the Employment Agreement at Sections 11 and 12; except that, the parties
hereby agree that the definition of “Business”, as defined in the Employment
Agreement be revised to only include “those businesses that are engaged
(directly or indirectly) in the buying and/or servicing of insolvency or
bankruptcy debt in the United States, Canada, United Kingdom and Germany”
(altogether the “Restrictive Covenants”) and Employee covenants that these
restrictions are reasonable and do not affect his ability to earn a living.
Employee further acknowledges that this Agreement and its Severance Payment set
forth herein are additional consideration to support the Restrictive Covenants
and that the Restrictive Covenants will survive pursuant to the Employment
Agreement even if Employee revokes his acceptance of this Agreement.


2.
Consideration.



Employee hereby agrees and acknowledges that the Severance Payment provided for
in Paragraph 1 of this Agreement is more than PRA is required to do under its
normal employment policies and procedures and that it is in addition to anything
of value to which he is entitled.


3.Complete Release.


Employee hereby knowingly and voluntarily releases and forever discharges PRA,
any related companies, and the former and current employees, officers, agents,
directors, shareholders, investors, attorneys, affiliates, successors and
assigns of any of them (the “Released Parties”) from all liabilities, claims,
demands, rights of action or causes of action Employee had, has or may have
against any of the Released Parties through the date this Agreement is executed
including, but not limited to, any claims or demands based upon or relating to
Employee’s employment with PRA, the cessation of that employment, and the terms
and conditions of the Employment Agreement. The release provided for under this
Paragraph 3 includes, but is not limited to, a release of any rights or claims
Employee may have under Title VII of the Civil Rights Act of 1964, as amended,
which prohibits discrimination in employment based on race, color, national
origin, religion or sex; the Age Discrimination in Employment Act of 1967, which
prohibits discrimination on the basis of age; the Americans with Disabilities
Act, as amended, which prohibits discrimination against otherwise qualified
disabled individuals; the Family and Medical Leave Act; or any other federal,
state or local laws or regulations involving employment. This release also
includes, but is not limited to, a release by Employee of any claims against the
Released Parties for wrongful discharge, breach of contract, or any other
statutory, common law, tort, contract, or negligence claim that Employee had,
has or may have against any of the Released Parties through the date this
Agreement is executed. This release covers both claims that Employee knows about
and those claims he may not know about that occurred prior to the execution of
this Agreement.


This release does not include, however, a release of rights, if any, to payment
of vested benefits under the PRA’s ERISA employee benefit plans or the right, if
any, to continuation in the PRA’s medical plans as provided by COBRA.







--------------------------------------------------------------------------------





The Parties acknowledge and agree that this is a general release and it is to be
broadly construed as a release by Employee of all claims; provided that
notwithstanding the foregoing, this Agreement shall not be construed to prohibit
the exercise of any rights by either party that such party may not waive or
release as a matter of law or under applicable public policy. Employee further
acknowledges and agrees that he has been paid and/or received all compensation,
commissions, wages, bonuses and/or benefits to which he is entitled except as
provided for in this Agreement.


4.
No Future Lawsuits.



Employee promises never to file a lawsuit asserting any claims that are released
in Paragraph 3 of this Agreement. In the event Employee breaches this Paragraph
4, Employee shall immediately return to PRA any payments made under Paragraph 1
of this Agreement, and shall pay to PRA all of its expenses incurred as a result
of such breach, including but not limited to, reasonable attorney’s fees and
expenses. Nothing within this Agreement shall be construed to prohibit Employee
from filing any administrative complaints concerning his employment. However,
should Employee file such a claim he warrants and represents that he will not be
entitled to any further relief.


5.Non-Release of Future Claims.


This Agreement does not waive or release any rights or claims that Employee may
have that arise after the date he signs this Agreement.


6.Disclaimer of Liability.


This Agreement and the payments and performances hereunder are made to assist
Employee in making the transition from employment with PRA, and are not and
shall not be construed to be an admission of liability, an admission of the
truth of any fact, or a declaration against interest on the part of PRA.


7.Confidentiality.


Employee covenants and agrees that he will not disclose to any person or
organization the existence and terms of this Agreement itself or any discussions
or negotiations related to or giving rise to this Agreement. Notwithstanding the
restrictions contained in this Paragraph 7, Employee will be permitted to make
necessary disclosures to his spouse, attorneys and/or accountants concerning the
terms of this Agreement, provided they agree to be bound by the terms of this
promise of confidentiality and Employee takes all reasonable steps to ensure
their compliance.


8.Return of Information & Property.


Employee agrees to return by January 13, 2017 to PRA, and in good condition less
ordinary wear and tear, all of PRA property in his possession or under his
control including, but not limited to, all copies of all files and documentation
(electronic and paper) relating to the PRA’s business.


9.No Claim for Reinstatement.


Employee agrees to waive and abandon any claim to reinstatement with PRA or any
of its affiliated entities. Employee further agrees not to apply for any
position of employment with PRA in the future and agrees that this Agreement
shall be sufficient justification for rejecting any such application.


10.Statements Regarding PRA and/or Employment.


Employee agrees not to do or say anything that reasonably may be expected to
have the effect of criticizing or disparaging PRA, any director of PRA, any of
PRA’s employees, officers or agents, or diminishing





--------------------------------------------------------------------------------





or impairing the goodwill and reputation of PRA. Employee further agrees not to
assert that any current or former employee, agent, director or officer of PRA
has acted improperly or unlawfully with respect to Employee or any other person
regarding employment. Notwithstanding the foregoing, nothing in this Agreement
shall preclude Executive from complying with applicable law or government
regulations.


Nothing contained in this Agreement shall limit or restrict the Employee’s
ability or right to report securities law violations to the Securities and
Exchange Commission and any other federal agencies without PRA’s prior approval
and without having to forfeit any resulting whistleblower award, if applicable.


11.
Defend Trade Secrets Act.



For purposes of the Confidential/Trade Secret Provisions of Employee’s
Employment Agreement, previously incorporated herein at paragraph 1(f) Employee
shall not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secrets if: (i) the disclosure of the
trade secret is made in confidence to a government official, either directly or
indirectly, or to an attorney, for the sole purpose of reporting or
investigating a suspected violation of law; (ii) the disclosure of the trade
secret is made in a complaint or other document filed in a lawsuit, if such
filing is made under seal; or (iii) if an individual files a lawsuit alleging
retaliation by an employer for reporting a suspected violation of law, if the
disclosure of the trade secret is made to the attorney of the individual or used
in the court proceeding so long as the filing of any document containing the
trade secret is under seal and the trade secret is not disclosed except under
court order.


12.Period for Review and Consideration of Agreement.


Employee understands that he has been given a period of twenty-one (21) days to
review and consider this Agreement before signing it and Employee acknowledges
that this Agreement was presented to him on November 18, 2016. Employee further
understands that he may use as much or as little of this 21-day period as he
wishes prior to signing.


13.
Encouragement to Consult with Attorney.



Employee is encouraged to consult with an attorney before signing this
Agreement. Employee understands that whether or not to do so is his decision.




14.Employee’s Right to Revoke Agreement.


Employee may revoke this Agreement within seven (7) days of his signing it.
Revocation can be made by delivering a written notice of revocation to
Christopher Lagow at the address set forth in Section 18 herein. For this
revocation to be effective, written notice must be received by Mr. Lagow no
later than close of business on the seventh (7th) day after Employee signs this
Agreement. If Employee has not revoked the Agreement, the eighth (8th) day after
Employee signs this Agreement shall be the “Effective Date” for purposes of this
Agreement.


15.Invalid Provisions.


The invalidity or unenforceability of any particular provision of this Agreement
shall not affect the validity or enforceability of any other provisions hereof,
and this Agreement shall be construed in all respects as if such invalid or
unenforceable provision were omitted.









--------------------------------------------------------------------------------





16.Acknowledgment.


Employee acknowledges that he has signed this Agreement freely and voluntarily
without duress of any kind. Employee further acknowledges that he has conferred
with an attorney or has knowingly and voluntarily chosen not to confer with an
attorney about the Agreement.


17.Entire Agreement.


Except as specifically provided for herein, this Agreement contains the entire
understanding of the Parties concerning the subjects it covers and it supersedes
all prior understandings and representations of the Parties. PRA has made no
promises to Employee other than those set forth herein. This Agreement may not
be modified or supplemented except by a subsequent written agreement signed by
all parties.


18.Notices.


All notices and other communications hereunder shall be in writing and shall be
deemed to have been given if delivered personally or sent by facsimile
transmission, overnight courier, or certified, registered or express mail,
postage prepaid. Any such notice shall be deemed given when so delivered
personally or sent by facsimile transmission (provided that a confirmation copy
is sent by overnight courier), one day after deposit with an overnight courier
or, if mailed, five days after the date of deposit in the United States mails,
as follows (or to another address specified in writing by the recipient prior to
the sending of such notice or communication):


If to the Company, to:                PRA Group, Inc.
150 Corporate Boulevard
Norfolk, Virginia 23502
Attn: General Counsel
Fax: (757) 321-2518


If to Employee, to:                [Intentionally Omitted] 






19.
Jointly Drafted



Employee and the Company have both participated in negotiating and drafting this
agreement, so if any ambiguity arises, this Agreement is to be construed as if
the parties had drafted it jointly.


20.
Successors; Binding Effect.



Except as otherwise provided herein, this Agreement shall be binding upon, and
inure to the benefit of, PRA and its successors and assigns and Employee.
"Successors and assigns" shall mean, in the case of PRA, any parent, subsidiary
or affiliate of PRA or any successor to PRA pursuant to a merger, consolidation,
sale or other transfer of all or substantially all of the assets or equity of
PRA.


21.No Assignment:


Except as contemplated by Section 18 above, this agreement shall not be
assignable or otherwise transferable by either party.


22.Fees and Expenses.







--------------------------------------------------------------------------------





Either party may, at its own expense, institute an action or proceeding to
enforce the rights the party may have under this Agreement, to obtain a
declaration of a party's rights or obligations hereunder, to set aside any
provision hereof, for damages by reason of any alleged breach of any provision
of this Agreement, or for any other judicial remedy. In any such action or
proceeding the prevailing party shall be entitled to reimbursement of all of its
costs and expenses incurred in connection therewith, including, but not limited
to, reasonable attorneys' fees and disbursements.


23.Governing Law.


This Agreement shall be governed by the laws of the Commonwealth of Virginia.
With the exception of any breach of the Restrictive Covenant by the Employee,
the Parties Agree that any and all disputes, claims or controversies arising out
of or related to this Agreement, shall be submitted to binding arbitration.
Unless the parties agree otherwise, any mediation and/or arbitration shall take
place in Norfolk, Virginia, and shall be administered by, and pursuant to the
rules of the American Arbitration Association and its rules for employment
disputes. PRA agrees to pay any filing fees and the cost of the arbitrator.


24.Section 409A of the Internal Revenue Code.


Any benefit, payment or other right provided for under this Agreement shall be
provided or made in such manner, at such time, in such form and subject to such
election procedures (if any) as complies with the applicable requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the "Code") and
the regulations and other authority promulgated pursuant to Section 409A of the
Code to avoid a failure described in Code Section 409A(a)(1), including, without
limitation, deferring payment until the occurrence of a specified payment event
described in Code Section 409A(a)(2). Accordingly, notwithstanding any other
provision hereof or document pertaining hereto, (x) this Agreement shall be so
construed and interpreted to meet all applicable requirements of Code Section
409A, and (y) without limiting the generality of the foregoing, but more
specifically:


(a)    All references to a termination of employment and separation from service
shall mean and be administered to comply with the definition of "separation from
service" in Code Section 409A.


(b)    If Employee is a "specified employee" (as defined under Code Section
409A) at the time of separation from service, then to the extent that any amount
payable under this Agreement constitutes "deferred compensation" under Code
Section 409A (and is not otherwise excepted from Code Section 409A coverage,
whether by virtue of being considered "separation pay" or a "short term
deferral" or otherwise) and is payable to Employee based upon a separation from
service (other than death or "disability" as defined under Code Section 409A),
such amount shall not be paid until the first to occur of (i) the first day
following the six-month anniversary of Employee's separation from service, or
(ii) Employee's death.


(c)    All expense reimbursements provided for under this Agreement shall comply
with Code Section 409A and shall be subject to the following requirements: (i)
the amount of expenses eligible for reimbursement during Employee's taxable year
may not affect the expenses eligible for reimbursement to be provided in another
taxable year; (ii) the reimbursement of any eligible expense must be effected by
December 31 following the taxable year in which the expense was incurred; and
(iii) the right to reimbursement is not subject to liquidation or exchange for
another benefit.


(d)    Any right to a series of installment payments shall be treated as a right
to a series of separate payments for purposes of Code Section 409A.




PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. BY YOUR SIGNATURE BELOW, YOU ARE ACKNOWLEDGING THAT YOU HAVE
READ THIS AGREEMENT, UNDERSTAND IT, AND ARE VOLUNTARILY ENTERING INTO IT.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed this Agreement on the dates stated
below.


Michael J. Petit


December 30, 2016
By:
 
/s/ Michael J. Petit
 
 
 
Michael J. Petit





PRA Group, Inc.


December 30, 2016
By:
 
/s/ Christopher D. Lagow
 
 
 
Christopher D. Lagow
 
 
 
Senior Vice President, General Counsel and Assistant Secretary














